Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and species in the reply filed on May 31, 2022 is acknowledged.

Claims 1-10, 12-14, 17, 20-22, 29-31 are pending.  Claims 11, 15-16, 18-19, 23-28, 32-79  are canceled.  Claims 8-10, 12-14, 17, 20-22, 29-31 are withdrawn.  Claims 1-7 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claims encompass a generic synthetic phosphopeptide by name only.  Although the specification has provided adequate written description for SEQ ID NO:2 and the C-terminus of vasopressin 2 receptor derived phosphopeptide, the specification fails to provide representative species and/or identifying characteristics (e.g. structure/function correlation) of the genus of synthetic phosphopetide.
The specification indicates that vasopressin 2 receptor C-terminus can be used as the C-terminus for synthetic phosphopeptide.  However, there are no phosphopeptide structure-function nexus which is predictive of any generic phosphopeptide.   Thus, applicant was not in possession of the broad genus claimed because the specification fails to provide representative species and/or identifying characteristics (e.g. structure/function correlation) of the genus. 
For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d.  Additionally, “a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.” Noelle v. Lederman, 355 F.3d 1343, 1350 (Fed. Cir. 2004).  
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004).  ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
It has been well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure one of skill in the art would not know which structural regions are essential, which residues are non-essential and what particular sequence lengths identify essential sequences for identifying a ligand encompassed by the claimed specificity.  Mere idea of function is insufficient for written description; isolation and characterization at a minimum are required.
The skilled artisan is well aware that assigning functional activities for any particular ligand does not provide structure or structural regions for the functional limitations.  Even in situations where there is some confidence of a similar overall structure between ligands, only experimental research can confirm the artisan’s best guess as to function of the structurally related binding parameters.  
For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species cannot be achieved by disclosing only one species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. 
Therefore, the full breadth of the claim does not meet the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oakley (US 2002/0106739) in view of Ploegh et al. (US 2014/0249296).
Oakley teaches a complex comprising a chimeric G-protein coupled receptor (GPCR) including beta-2-adrenergic receptor (B2AR) comprising an amino acid sequence located within the C-terminus of the GPCR and a synthetic phosphopeptide ligated to said amino acid sequence (abstract).  The synthetic phosphpetide comprises clusters of phosphorylation which enhance the affinity of the GPCR-arrestin interaction by modifying the receptor carboxyl terminus (paragraph 304).  The modification involves fusing apportion of the carboxyl terminus of a class B receptor such as the vasopressin V2 receptor (V2R), neurotensin-1 receptor (NTR-1) or substance P receptor (SPR) to a selected site downstream of the NPXXY (paragraph 4, 10-11, 12, 13-26, 63, 302-304).  The synthetic polypeptide of V2R inherently comprises the sequence of claimed SEQ ID NO:2 (Oakley paragraph 68; fig 8A, SEQ ID NO:57) and is inherently phosphorylated at the residues of claim 7.  Oakley teach the complex further comprises an antigen-binding fragment of an antibody (Fab) that specifically binds to the complex (paragraph 226).  Oakley does not disclose the C-terminus sequence of LPETGGG (SEQ ID NO:1).
	Ploegh et al. teaches a GPCR comprising an amino acid sequence LPETGGG (SEQ ID NO:138) located within the C-terminus of the GPCR (paragraph 6) for installing a click chemistry handle at or proximal to the C-terminus of a protein comprising a sortase recognition motif near the C-terminus (paragraph 18, 80; Fig.1).  
	It would have been obvious to one of ordinary skill in the art the time of the filing to incorporate the click chemistry of Ploegh to use the LPETGGG at the C-terminus of the B2AR to combine the synthetic phosphorylation peptide taught by Oakley.  One of ordinary skill in the art would be motivated by the ability of click chemistry of Ploegh the ease in which to modify the C-terminus of G-protein coupled receptor.  One of ordinary skill in the art would be motivated by the control of ligation provided by using the sortase enzyme for the ligation of Ploegh.  It is obvious to use the click chemistry of Ploegh as it is obvious to substitute obvious technique to achieve the expected results of the ligation using well known techniques.  It is obvious to substitute the click chemistry of Ploegh for the technique of recombinant splicing in vector expression.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D PAK/Primary Examiner, Art Unit 1646